Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 1 of 18 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 ANGEL PIMENTEL, on behalf of himself,
 individually, and on behalf of all others similarly-               COMPLAINT
 situated,
                                                                    Docket No.: 19-cv-07280
                                    Plaintiff,
                                                                    Jury Trial Demanded
                  -against-

 BARONE STEEL, INC.,

                                     Defendant.
 ---------------------------------------------------------------X
        ANGEL PIMENTEL, on behalf of himself, individually, and on behalf of all others

similarly-situated, (collectively as “FLSA Plaintiffs” and/or “Rule 23 Plaintiffs,” as those terms

are defined below), by and through his attorneys, BORRELLI & ASSOCIATES, P.L.L.C., as and

for his Complaint against BARONE STEEL, INC. (“Defendant”), alleges upon knowledge as to

himself and his own actions and upon information and belief as to all other matters as follows:

                                            NATURE OF CASE

        1.       This is a civil action for damages and equitable relief based upon violations that

Defendant committed of Plaintiff’s rights guaranteed to him by: (i) the overtime provisions of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a); (ii) the overtime provisions of the New

York Labor Law (“NYLL”), NYLL § 160, N.Y. Comp. Codes R. & Regs. (“NYCRR”) tit. 12, §

142-2.2; (iii) the NYLL’s requirement that employers not make unlawful deductions from

employees’ earned wages without written consent, NYLL § 193, 12 NYCRR § 142-2.10; (iv) the

NYLL’s requirement that employers furnish employees with wage statements containing specific

categories of accurate information on each payday, NYLL § 195(3); (v) the Internal Revenue

Code’s (“IRC”) prohibition against any person willfully filing a fraudulent information return with



                                                        1
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 2 of 18 PageID #: 2



respect to payments purportedly made to any other person, 26 U.S.C. § 7434(a); and (vi) any other

claim(s) that can be inferred from the facts set forth herein.

       2.      Plaintiff worked for Defendant - - a Brooklyn-based construction and steel

fabrication company - - from on or about March 8, 2018 until on or about August 3, 2019, first as

a helper assisting Defendant’s iron workers while learning that position, and then as an iron

worker. As described below, throughout Plaintiff’s employment, Defendant failed to pay Plaintiff

the wages lawfully due to him under the FLSA and the NYLL. Specifically, in both positions,

Defendant required Plaintiff to routinely work, and Plaintiff did work, in excess of forty hours

each week, or virtually each week, but Defendant failed to compensate Plaintiff at the rate of one

and one-half times his regular rate of pay for any hours that Plaintiff worked in excess of forty in

a week. Instead, as reflected on his paystubs, and to the best of Plaintiff’s recollection, the wage

notice with which Defendant provided him at hire, Defendant paid Plaintiff at an hourly rate for

only his first forty hours of work each week, and thus Defendant failed to compensate Plaintiff at

any rate of pay for the hours that he worked in excess of forty each week, let alone at the statutorily-

required overtime rate of one and one-half times his regular hourly rate of pay for any hours that

Plaintiff worked in excess of forty in a week, in violation of the FLSA and the NYLL.

       3.      Additionally, Defendant, on a regular basis, without Plaintiff’s express written

authorization, unlawfully deducted $150.00 from Plaintiff’s weekly pay for unspecified

“expenses,” in violation of the NYLL and the NYCRR.

       4.      Furthermore, Defendant failed to provide Plaintiff with accurate wage statements

on each payday as the NYLL requires.




                                                   2
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 3 of 18 PageID #: 3



        5.       Making matter worse, Defendant willfully filed a fraudulent W-2 information

return with the Internal Revenue Service (“IRS”) on Plaintiff’s behalf for the tax year 2018, which

reflected more earned income than Defendant actually paid Plaintiff, in violation of the IRC.

        6.       Defendant paid and treated all of its helpers and iron workers in the same manner.

        7.       Accordingly, Plaintiff brings this lawsuit against Defendant pursuant to the

collective action provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of himself, individually,

and on behalf of all other persons similarly-situated during the applicable FLSA limitations period

who suffered damages as a result of Defendant’s violations of the FLSA. Plaintiff brings his claims

under the NYLL and the IRC on behalf of himself, individually, and on behalf of any FLSA

Plaintiff, as that term is defined below, who opts-into this action.

        8.       Plaintiff also brings this lawsuit as a class action pursuant to Federal Rule of Civil

Procedure (“FRCP”) 23, on behalf of himself, individually, and on behalf of all other persons

similarly-situated during the applicable NYLL limitations period who suffered damages as a result

of Defendant’s violations of the NYLL and the supporting New York State Department of Labor

regulations, as well as the IRC.

                                   JURISDICTION AND VENUE

        9.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

arises under 29 U.S.C. § 201, et seq. and 26 U.S.C. § 7434. The supplemental jurisdiction of the

Court is invoked pursuant to 28 U.S.C. § 1367 over all claims arising under New York law.

        10.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claims for relief occurred within this

judicial district.




                                                   3
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 4 of 18 PageID #: 4



                                            PARTIES

       11.     At all relevant times herein, Plaintiff worked for Defendant in New York and was

an “employee” entitled to protection as defined by the FLSA, the NYLL, and the NYCRR, and a

“person” entitled to protection under the IRC.

       12.     At all relevant times herein, Defendant was and is a corporation organized and

existing under the laws of the State of New York that is registered with the New York State

Department of State to receive service of process at 128 44th Street, Brooklyn, New York 11204,

and that maintains its principal place of business at the same address.

       13.     At all relevant times herein, Defendant was and is an “employer” within the

meaning of the FLSA and the NYLL, and a “person” within the meaning of the IRC. Additionally

during all times relevant to the FLSA, Defendant’s qualifying annual business exceeded and

exceeds $500,000.00, and Defendant was and is engaged in interstate commerce within the

meaning of the FLSA, as it employs two or more employees, and uses goods, equipment, and other

materials in the course of its business, such as iron and tools, much of which originates in states

other than New York, such as California and Texas, the combination of which subjects Defendant

to the FLSA’s overtime requirements as an enterprise.

                          COLLECTIVE ACTION ALLEGATIONS

       14.     Plaintiff seeks to bring this suit to recover from Defendant unpaid overtime

compensation and liquidated damages pursuant to the applicable provisions of the FLSA, 29

U.S.C. § 216(b), individually, on his own behalf, as well as on behalf of those in the following

collective:

               Current and former non-managerial helpers, iron workers, or those
               who worked in a similar role, who during the applicable FLSA
               limitations period, performed any work for Defendant, and who
               consent to file a claim to recover damages for overtime

                                                 4
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 5 of 18 PageID #: 5



               compensation and liquidated damages that is legally due to them
               (“FLSA Plaintiffs”).

       15.     Defendant treated Plaintiff and all FLSA Plaintiffs similarly in that Plaintiff and all

FLSA Plaintiffs: (1) performed similar tasks, as described in the “Background Facts” section

below; (2) were subject to the same laws and regulations; (3) were paid in the same or similar

manner; (4) were required to work in excess of forty hours in a workweek; and (5) were not paid

the required one and one-half times their respective regular rates of pay for all hours worked per

workweek in excess of forty.

       16.     At all times during the applicable FLSA limitations period, Defendant is and has

been aware of the requirement to pay Plaintiff and all FLSA Plaintiffs at an amount equal to the

rate of one and one-half times their respective regular rates of pay for all hours worked each

workweek above forty, yet it purposefully and willfully chose and chooses not to do so.

       17.     Thus, Plaintiff and all FLSA Plaintiffs are victims of Defendant’s pervasive

practice of willfully refusing to pay its employees overtime compensation for all hours worked per

workweek above forty, in willful violation of the FLSA.

                               RULE 23 CLASS ALLEGATIONS

       18.     In addition, Plaintiff seeks to maintain this action as a class action pursuant to FRCP

23(b)(3), individually, on his own behalf, as well as on behalf of those who are similarly-situated

who, during the applicable limitations period, Defendant subjected to violations of the NYLL, the

NYCRR, and the IRC.

       19.     Under FRCP 23(b)(3), a plaintiff must plead that:

               a.     The class is so numerous that joinder is impracticable;

               b.     There are questions of law or fact common to the class that predominate

                      over any individual questions of law or fact;

                                                 5
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 6 of 18 PageID #: 6



               c.      Claims or defenses of the representative are typical of the class;

               d.      The representative will fairly and adequately protect the class; and

               e.      A class action is superior to other methods of adjudication.

       20.     Plaintiff seeks certification of the following FRCP 23 class:

               Current and former non-managerial helpers, iron workers, or those
               who worked in a similar role, who during the applicable NYLL
               and/or IRC limitations period, performed any work for Defendant
               within the State of New York (“Rule 23 Plaintiffs”).

                                            Numerosity

       21.     During the previous six years, Defendant has employed at least forty employees

who are putative members of this class.

                             Common Questions of Law and/or Fact

       22.     There are questions of law and fact common to each and every Rule 23 Plaintiff

that predominate over any questions solely affecting individual members of the FRCP 23 class,

including but not limited to the following: (1) the duties that Defendant required and requires Rule

23 Plaintiffs to perform; (2) the manner of compensating Rule 23 Plaintiffs; (3) whether Rule 23

Plaintiffs worked in excess of forty hours in a week; (4) whether Defendant paid and pays Rule 23

Plaintiffs overtime wages at the rate of one and one-half times their respective regular rates of pay

for all hours worked over forty in a week; (5) whether Defendant took and takes unlawful

deductions from Rule 23 Plaintiffs’ wages; (6) whether Defendant filed fraudulent information

returns with the IRS on behalf of the Rule 23 Plaintiffs; (7) whether Defendant failed and fails to

furnish Rule 23 Plaintiffs with wage statements on each payday that accurately contain the

information required by NYLL § 195(3); (8) whether Defendant kept and maintained accurate

records of hours that the Rule 23 Plaintiffs worked; (9) whether Defendant kept and maintained

records with respect to the compensation that it paid to the Rule 23 Plaintiffs for each hour worked;

                                                 6
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 7 of 18 PageID #: 7



(10) whether Defendant has any affirmative defenses to any of the Rule 23 Plaintiffs’ claims; (11)

whether Defendant’s actions with respect to the Rule 23 Plaintiffs were in violation of the NYLL,

the NYCRR, and the IRC; and (12) if so, what constitutes the proper measure of damages.

                               Typicality of Claims and/or Defenses

       23.     As described in the “Background Facts” section below, Defendant employed

Plaintiff and Rule 23 Plaintiffs within the meaning of the NYLL and the NYCRR, and Plaintiff

and Rule 23 Plaintiffs are all “persons” within the meaning of the IRC. Plaintiff’s claims are

typical of the claims of the Rule 23 Plaintiffs whom he seeks to represent, as the Rule 23 Plaintiffs

work and/or have worked for Defendant in New York, and Defendant: did and does not pay them

overtime wages for all hours that they work over forty in a week; and/or did and does take unlawful

deductions from their earned wages; and/or did and does not furnish them with accurate wage

statements on each payday; and/or did and does file fraudulent information returns with the IRS

on their behalves. Plaintiff and the Rule 23 Plaintiffs enjoy the same statutory rights under the

NYLL, the NYCRR, and the IRC to be paid all of their earned overtime wages, not have their

employer make deductions from their wages without their express written authorization, to be

furnished with accurate wage statements on each payday, and to not have their employer file

fraudulent information returns on their behalves with the IRS. Plaintiff and the Rule 23 Plaintiffs

have all sustained similar types of damages as a result of Defendant’s failure to comply with the

NYLL, the NYCRR, and the IRC. Plaintiff and the Rule 23 Plaintiffs all have suffered injury,

including lack of compensation or under-compensation due to Defendant’s common policies,

practices, and patterns of conduct. Thus, Plaintiff’s claims and/or Defendant’s defenses to those

claims are typical of the Rule 23 Plaintiffs’ claims and the Defendant’s defenses to those claims.




                                                 7
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 8 of 18 PageID #: 8



                                               Adequacy

        24.     Plaintiff, as described below, has worked the same or similar hours as the Rule 23

Plaintiffs throughout his employment with Defendant. Defendant did not pay Plaintiff overtime

wages at the rate of time and one-half his respective regular rate of pay for all hours worked over

forty in a week, regularly made unlawful deductions from Plaintiff’s weekly pay, did not furnish

Plaintiff with accurate wage statements on each payday, and filed fraudulent information returns

on Plaintiff’s behalf with the IRS, which is substantially similar to how Defendant paid and treated

and pays and treats the Rule 23 Plaintiffs. Plaintiff fully anticipates providing discovery responses

and testifying under oath as to all of the matters raised in this Complaint and that will be raised in

the Defendant’s Answer. Thus, Plaintiff would properly and adequately represent the current and

former employees whom Defendant has subjected to the treatment alleged herein.

        25.     Additionally, Plaintiff’s counsel has substantial experience in this field of law.

                                              Superiority

        26.     Plaintiff has no, or very few, material facts relating to the Rule 23 Plaintiffs’ claims

that are atypical of those of the putative class. Indeed, at all relevant times herein, Defendant has

treated Plaintiff identically, or at the very least, substantially similarly, to the Rule 23 Plaintiffs.

        27.     Any lawsuit brought by any helper, iron worker, or someone who worked in a

similar role for Defendant in New York would be identical to a suit brought by any other similar

employee for the same violations. Thus, separate litigation would risk inconsistent results.

        28.     Accordingly, the means of protecting Rule 23 Plaintiffs’ rights is superior to any

other method, and this action is properly maintainable as a class action under FRCP 23(b)(3).




                                                    8
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 9 of 18 PageID #: 9



                                    BACKGROUND FACTS

       29.     Defendant is a New York corporation that operates a Brooklyn-based construction

and steel fabrication company.

       30.     On or about March 8, 2018, Plaintiff commenced his employment with Defendant

as a helper. Approximately two months later, on or about May 8, 2018, Plaintiff began working

as an iron worker, a role in which he remained until the termination of his employment on or about

August 3, 2019.

       31.     As a helper, Plaintiff’s primary duties consisted of assisting Defendant’s iron

workers in performing their duties by, inter alia, handing the iron worker necessary tools and other

materials, while also learning what the iron worker role entails. As an iron worker, Plaintiff’s

primary duties consisted of, generally, installing iron in Defendant’s clients’ commercial

buildings, located primarily in Brooklyn, Manhattan, and Queens.

       32.     From the beginning of his employment on or about March 8, 2018 until on or about

July 13, 2019, Defendant required Plaintiff to work, and Plaintiff did in fact work, six days per

week, Monday through Saturday from 7:00 a.m. to 5:30 p.m., with an uninterrupted thirty-minute

break during each of his shifts, for a total of sixty hours per week. Thereafter, from on or about

July 14, 2019 until the end of his employment on or about August 3, 2019, Defendant required

Plaintiff to work, and Plaintiff did in fact work, the same six days per week, from 7:00 a.m. to 3:30

p.m., with an uninterrupted thirty-minute break during each of his shifts, for a total of forty-eight

hours per week.

       33.     In exchange for his work, throughout his employment, as reflected on his paystubs,

Defendant compensated Plaintiff at the following regular hours rates of pay: from the beginning

of Plaintiff’s employment until in or around November 2018, $16.00 per hour; from in or around



                                                 9
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 10 of 18 PageID #: 10



 December 2018 until in or around April 2019, $17.00 per hour; from in or around May 2019

 through the end of Plaintiff’s employment, $19.00 per hour.

        34.     As further reflected on his paystubs, Defendant paid Plaintiff at his then-applicable

 regular rate of pay for only the first forty hours that Plaintiff worked in a week. Thus, throughout

 Plaintiff’s entire employment, Defendant failed to pay Plaintiff any rate of pay, let alone at the rate

 of one and one-half times his regular rate, which spanned from $24.00 to $28.50, for any hours

 that Plaintiff worked in excess of forty in a week.

        35.     By way of example only, during the week of May 9 through 15, 2018, Defendant

 required Plaintiff to work, and Plaintiff did in fact work, the following schedule, with an

 uninterrupted thirty-minute break during each of his shifts:

                Wednesday, May 9, 2018: 7:00 a.m. until 5:30 p.m.;

                Thursday, May 10, 2018: 7:00 a.m. until 5:30 p.m.;

                Friday, May 11, 2018: 7:00 a.m. until 5:30 p.m.;

                Saturday, May 12, 2018: 7:00 a.m. until 5:30 p.m.;

                Sunday, May 13, 2018: off;

                Monday, May 14, 2018: 7:00 a.m. until 5:30 p.m.;

                Tuesday, May 15, 2018: 7:00 a.m. until 5:30 p.m.

 Accordingly, Plaintiff worked a total of sixty hours during this week. In exchange for his work,

 as reflected on his paystub for this week, Defendant paid Plaintiff $16.00 per hour for only the first

 forty hours that Plaintiff worked, and failed to pay Plaintiff at any rate of pay, let alone at the

 statutorily-required rate of one and one-half times his regular rate of pay, which was $24.00, for

 any hours that Plaintiff worked over forty during this week.




                                                   10
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 11 of 18 PageID #: 11



         36.     By way of a second example only, during the week of July 10 through 16, 2019,

 Defendant required Plaintiff to work, and Plaintiff did in fact work, the following schedule, with

 an uninterrupted thirty-minute break during each of his shifts:

                 Wednesday, July 10, 2019: 7:00 a.m. until 3:30 p.m.;

                 Thursday, July 11, 2019: 7:00 a.m. until 3:30 p.m.;

                 Friday, July 12, 2019: 7:00 a.m. until 3:30 p.m.;

                 Saturday, July 13, 2019: 7:00 a.m. until 3:30 p.m.;

                 Sunday, July 14, 2019: off;

                 Monday, July 15, 2019: 7:00 a.m. until 3:30 p.m.;

                 Tuesday, July 16, 2019: 7:00 a.m. until 3:30 p.m.

 Accordingly, Plaintiff worked a total of forty-eight hours during this week. In exchange for his

 work, as reflected on his paystub for this week, Defendant paid Plaintiff $19.00 per hour for only

 the first forty hours that Plaintiff worked, and failed to pay Plaintiff at any rate of pay, let alone at

 the statutorily-required rate of one and one-half times his regular rate of pay, which was $28.50,

 for any hours that Plaintiff worked over forty during this week.

         37.     Additionally, throughout Plaintiff’s employment, on a regular basis when

 Defendant paid Plaintiff, Defendant deducted from Plaintiff’s wages sums for unspecified

 “expenses,” in amounts ranging from $76.00 to $150.00, without Plaintiff’s express written

 authorization, which were for Defendant’s sole benefit as Defendant kept the money for its own

 use.

         38.     Moreover, on each occasion that Defendant deducted these unspecified “expenses”

 from Plaintiff’s wages, Defendant did so from Plaintiff’s net pay, already having deducted taxes

 as if Plaintiff had actually been paid these amounts.



                                                    11
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 12 of 18 PageID #: 12



        39.     Yet, despite never paying Plaintiff this money, and despite Defendant’s knowledge

 that it never paid Plaintiff this money, Defendant issued Plaintiff a fraudulent IRS Form W-2

 information return for the 2018 tax year, containing the unlawfully deducted “expenses” as part of

 Plaintiff’s 2018 income.

        40.     Defendant willfully filed or caused to be filed this fraudulent information return

 with the IRS on or about January 31, 2019.

        41.     Defendant paid Plaintiff on a weekly basis by check.

        42.     On each occasion when Defendant paid Plaintiff, Defendant failed to provide

 Plaintiff with a wage statement that accurately listed, inter alia, his hours worked for the week or

 his overtime rate of pay for all hours worked over forty in a week.

        43.     Defendant treated Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs in the same

 manner described herein.

        44.     Defendant acted in this manner to maximize its profits while minimizing its labor

 costs and overhead.

        45.     Each hour that Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs have worked was

 and is for Defendant’s benefit.

                    FIRST CLAIM FOR RELIEF AGAINST DEFENDANT
                             Unpaid Overtime under the FLSA

        46.     Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

 allegation set forth above with the same force and effect as if more fully set forth herein.

        47.     29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

 less than one and one-half times their regular rates of pay for all hours worked exceeding forty in

 a workweek.




                                                  12
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 13 of 18 PageID #: 13



         48.     As described above, Defendant is an employer within the meaning of the FLSA,

 while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.

         49.     As also described above, Plaintiff and FLSA Plaintiffs worked in excess of forty

 hours in a workweek, yet Defendant failed to compensate them in accordance with the FLSA’s

 overtime provisions.

         50.     Defendant willfully violated the FLSA.

         51.     Plaintiff and FLSA Plaintiffs are entitled to overtime pay for all hours worked per

 week in excess of forty at the rate of one and one-half times their respective regular rates of pay.

         52.     Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

 fees for Defendant’s violations of the FLSA’s overtime provisions.

                   SECOND CLAIM FOR RELIEF AGAINST DEFENDANT
                       Unpaid Overtime under the NYLL and the NYCRR

         53.     Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action,

 repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

 effect as if more fully set forth herein.

         54.     NYLL § 160 and 12 NYCRR § 142-2.2 require employers to compensate their

 employees at a rate not less than one and one-half times their regular rates of pay for all hours

 worked exceeding forty in a workweek.

         55.     As described above, Defendant is an employer within the meaning of the NYLL

 and the NYCRR, while Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this

 action, are employees within the meaning of the NYLL and the NYCRR.

         56.     As also described above, Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who

 opts into-this action, worked in excess of forty hours in a workweek, yet Defendant failed to

 compensate them in accordance with the NYLL’s and the NYCRR’s overtime provisions.

                                                  13
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 14 of 18 PageID #: 14



         57.     Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action, are

 entitled to their overtime pay for all hours worked per week in excess of forty at the rate of one

 and one-half times their respective regular rates of pay.

         58.     Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action, are

 also entitled to liquidated damages, interest, and attorneys’ fees for Defendant’s violations of the

 NYLL’s and the NYCRR’s overtime provisions.

                   THIRD CLAIM FOR RELIEF AGAINST DEFENDANT
                   Unlawful Deductions in Violation of the NYLL and the NYCRR

         104.    Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action,

 repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

 effect as if more fully set forth herein.

         105.    NYLL § 193 and 12 NYCRR § 142-2.10 prohibit employers from making any

 deduction from an employee’s wages, outside of certain limited enumerated circumstances, and

 only upon obtaining that employee’s express written consent.

         106.    As described above, Defendant is an employer within the meaning of the NYLL

 and the NYCRR, while Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this

 action, are employees within the meaning of the NYLL and the NYCRR.

         107.    As also described above, Defendant made unlawful deductions from the wages of

 Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action.

         108.    Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action, are

 entitled to recover from Defendant the amount of each unlawful deduction.

         109.    Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action, are

 also entitled to liquidated damages, interest, and attorneys’ fees for Defendant’s violations of the

 NYLL’s and the NYCRR’s unlawful deduction provisions.

                                                  14
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 15 of 18 PageID #: 15



                  FOURTH CLAIM FOR RELIEF AGAINST DEFENDANT
               Failure to Furnish Accurate Wage Statements in Violation of the NYLL

         59.     Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action,

 repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

 effect as if more fully set forth herein.

         60.     NYLL § 195(3) requires that employers furnish employees with wage statements

 containing accurate, specifically enumerated criteria on each occasion when the employer pays

 wages to the employee.

         61.     As described above, Defendant is an employer within the meaning of the NYLL,

 while Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action, are employees

 within the meaning of the NYLL.

         62.     As also described above, Defendant, on each payday, failed to furnish Plaintiff,

 Rule 23 Plaintiffs, and any FLSA-Plaintiff who opts-into this action, with wage statements on each

 payday that accurately contained all of the criteria required under the NYLL.

         63.     Prior to February 27, 2015, pursuant to NYLL § 198(1-d), Defendant is liable to

 Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action, in the amount of

 $100.00 for each workweek after the violation occurred, up to a statutory cap of $2,500.00.

         64.     On or after February 27, 2015, pursuant to NYLL § 198(1-d), Defendant is liable

 to Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action, in the amount of

 $250.00 for each workday after the violation occurred, up to a statutory cap of $5,000.00.




                                                 15
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 16 of 18 PageID #: 16



                     FIFTH CLAIM FOR RELIEF AGAINST DEFENDANT
               Willfully Filing a Fraudulent Information Return in Violation of the IRC

         59.     Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action,

 repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

 effect as if more fully set forth herein.

         60.     26 U.S.C. § 7434(a) prohibits any person from willfully filing a fraudulent

 information return with the IRS with respect to payments purported to be made to any other person.

         61.     As described above, Defendant willfully filed fraudulent IRS Form W-2s on behalf

 of Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this action.

         62.     As a result, Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-into this

 action, are entitled, for each fraudulent return that Defendant filed, to an amount equal to the

 greater of $5,000.00, or the sum of any actual damages that they sustained as a proximate result of

 the filing of the fraudulent information return (including any costs attributable to resolving

 deficiencies asserted as a result of such filing), the costs of this action, and, in the court’s discretion,

 reasonable attorneys’ fees.

         63.     Pursuant to 26 U.S.C. § 7434(d), contemporaneous with the filing of this

 Complaint, Plaintiff is providing a copy of this Complaint to the IRS.

                                   DEMAND FOR A JURY TRIAL

         64.     Pursuant to FRCP 38(b), Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs demand

 a trial by jury on all claims in this action.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, FLSA Plaintiffs and Rule 23 Plaintiffs demand judgment

 against Defendant as follows:



                                                     16
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 17 of 18 PageID #: 17



             a. A judgment declaring that the practices complained of herein are unlawful and in

 willful violation of the aforementioned United States and New York State laws;

             b. Preliminary and permanent injunctions against Defendant and its officers, owners,

 agents, successors, employees, representatives, and any and all persons acting in concert with

 them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

 herein;

             c. An order restraining Defendant from any retaliation against Plaintiff, FLSA

 Plaintiffs, and Rule 23 Plaintiffs for participation in any form of this litigation;

             d. Designation of this action as an FLSA collective action on behalf of Plaintiff and

 FLSA Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

 Plaintiffs, apprising them of the pendency of this action, permitting them to assert timely FLSA

 claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b), and

 tolling of the statute of limitations;

             e. Certification of the claims brought in this case under the NYLL as a class action

 pursuant to FRCP 23;

             f. Designation of Plaintiff and his counsel as class/collective action representatives

 under the FRCP and the FLSA;

             g. All damages that Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs have sustained

 as a result of Defendant’s conduct, including all unpaid wages and any short fall between wages

 paid and those due under the law that Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs would have

 received but for Defendant’s unlawful payment practices;

             h. Liquidated damages and any other statutory penalties as recoverable under the

 FLSA and the NYLL;



                                                   17
Case 1:19-cv-07280-RRM-RER Document 1 Filed 12/30/19 Page 18 of 18 PageID #: 18



             i. An amount equal to the greater of $5,000.00 or the sum of any actual damages

 sustained by Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs as a proximate result of Defendant’s

 filing of any fraudulent information returns, including any costs attributable to resolving

 deficiencies asserted as a result of each such filing;

             j. Awarding Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs their reasonable

 attorneys’ fees, as well as their costs and disbursements incurred in connection with this action,

 including expert witness fees and any other costs and expenses, and an award of a service payment

 to Plaintiff;

             k. Pre-judgment and post-judgment interest, as provided by law; and

             l. Granting Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs any other and further

 relief as this Court finds necessary and proper.

 Dated: Garden City, New York
        December 30, 2019


                                                          Respectfully submitted,

                                                          BORRELLI & ASSOCIATES, P.L.L.C.
                                                          Attorneys for Plaintiff
                                                          910 Franklin Avenue, Suite 200
                                                          Garden City, New York 11530
                                                          Tel. (516) 248-5550
                                                          Fax. (516) 248-6027


                                                By:       ___________________________________
                                                          DANIELLE E. MIETUS (DM 4136)
                                                          ALEXANDER T. COLEMAN (AC 8151)
                                                          MICHAEL J. BORRELLI (MB 8533)




                                                    18
